CONOVER, Judge.
I respectfully dissent.
The uncontroverted evidence demonstrates clearly and unequivocally, (a) decedent grandfather breached his trust as guardian, (b) Terry and David's funds were used to purchase the farm real estate in question, and (c) they were to get the farm after Herbert's death. Thus, the evidentia-ry burden shifted to defendants-appellants below and they have failed to prove to the contrary.
The testimony of Linda J. Terry and her husband, Jerry, stands undisputed in this record. When Linda asked her grandfather Herbert, her guardian, in April, 1969, whether he had used her and David's money to buy the Yorktown farm property, he told her yes, he did purchase the property with her and David's money. He had given each one of his children a lot which would be considered their inheritance, and at his death the property would go to Linda and David.
The majority mistakenly characterizes such testimony as a self-serving declaration. It is true a party may not give into evidence his out of court declarations which further his personal interests in the litigation. Beard v. Dodd (1973), 156 Ind.App. 322, 296 N.E.2d 442, 443; Hardiman v. Hardiman (1972), 152 Ind.App. 675, 284 N.E.2d 820, 828-824. See also Jones on Evidence, 6th Edition § 4.61 at 514-515 (1972). However, that testimony, received without objection, related to grandfather Herbert's out of court statements, not Linda's or her husband's. In fact, that testimony related to grandfather Herbert's admissions against interest and was admissible as such. An admission is a statement against interest of a party that is inconsistent with his defense or tends to establish or disprove a material fact. Senff v. Estate of E. Levi (1987), Ind.App., 515 N.E.2d 556, 559-560. The death of such party does not render his admission inadmissible. Id.
An admission against interest by a former owner of real estate made while he was in both ownership and possession is admissible in evidence and binds those in privity with him and his successors in interest. Robbins v. Spencer (1894), 140 Ind. 483, 38 N.E. 522, reh. denied 140 Ind. 483, 40 N.E. 263; Mull v. Orme (1879), 67 Ind. 95, 99; Donner v. Griffith (1919), 71 Ind.App. 693, 122 N.E. 23, 25. See also Taylor-Reed Corp. v. Mennen (C.A. 7, 1963) 324 F.2d 108, 112.
Next, a trial court cannot ignore competent, uncontroverted evidence. Gossett v. Auburn Nat'l. Bank of Auburn (1987), Ind.App., 514 N.E.2d 309, 312; Steenhoven v. College Life Ins. Co. (1984), Ind.App., 458 N.E.2d 661, 666, fn. 13. While the evidence of another admission by grandfather made to Mary Ruth West, Linda's aunt, was disputed by Mary's estranged husband, nothing in this record disputes the admission grandfather Herbert made to Linda and her husband. The trial court and this one on appeal are bound by it. Vague general statements by Herbert's children their father, Herbert, had never made such an admission to them, and he did not need his grandchildren's money anyhow, does not put the making of Herbert's admission to Linda and her husband into dispute in my opinion.
It is uncontroverted grandfather Herbert was Linda and David's court-appointed guardian and that he failed to account for *353any of the money paid to him as guardian on their behalf. Thus, without question, a confidential relationship existed between them and grandfather Herbert breached his trust. Further, as noted above, he used his grandchildren's money to buy the farm. Under this clear and convincing evidence, a constructive trust of the Yorktown farm property in favor of Linda and David was established. At that point, the burden of proving by clear and convincing evidence the dominant party, grandfather Herbert, did not breach his trust or gain an unconscionable advantage, shifted to the appellee Cora, his successor in interest. McClamroch v. McClamroch (1985), Ind.App., 476 N.E.2d 514.
In my opinion she has not discharged her burden. I would reverse the trial court, and remand this cause for a new trial.